 



Exhibit 10.6
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
          THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”),
effective as of December 14, 2007 (the “Effective Date”), is entered into by and
among BioMed Realty Trust, Inc., a Maryland corporation (the “REIT”), BioMed
Realty, L.P., a Maryland limited partnership (the “Operating Partnership”), and
Matthew G. McDevitt (the “Executive”).
          WHEREAS, the REIT and the Operating Partnership (collectively, the
“Company”) and the Executive are parties to that certain Employment Agreement
effective as of August 6, 2004, as amended by that certain First Amendment to
Employment Agreement effective as of February 27, 2006 (collectively, the “Prior
Agreement”); and
          WHEREAS, the Company and Executive desire to amend and restate the
Prior Agreement upon the terms and conditions hereinafter set forth.
          NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
          1. Employment Period. Subject to the provisions for earlier
termination hereinafter provided, the Executive’s employment hereunder shall be
for a term (the “Employment Period”) commencing on the Effective Date and ending
on the first anniversary of the Effective Date (the “Initial Termination Date”);
provided, however, that this Agreement shall be automatically extended for one
(1) additional year on the Initial Termination Date and on each subsequent
anniversary of the Initial Termination Date (each such extension, a “Renewal
Year”), unless either the Executive or the Company elects not to so extend the
term of the Agreement by notifying the other party, in writing, of such election
not less than six months (6) months prior to the last day of the Employment
Period as then in effect.
          2. Terms of Employment.
          (a) Position and Duties.
          (i) During the Employment Period, the Executive shall serve as
Regional Executive Vice President of the REIT and the Operating Partnership and
shall perform such employment duties as are assigned by the REIT’s Chief
Executive Officer and usual and customary for such positions. In such position,
the Executive shall report to the REIT’s Board of Directors or, if the Board of
Directors delegates such authority, to the REIT’s Chief Executive Officer. At
the Company’s request, the Executive shall serve the Company and/or its
subsidiaries and affiliates in other offices and capacities in addition to the
foregoing. In the event that the Executive, during the Employment Period, serves
in any one or more of such additional capacities, the Executive’s compensation
shall not be increased beyond that specified in Section 2(b) of this Agreement.
In addition, in the event the Executive’s service in one or more of such
additional capacities is terminated, the Executive’s compensation, as specified
in Section 2(b) of this Agreement, shall not be diminished or reduced in any
manner as a result of such termination for so long as the Executive otherwise
remains employed under the terms of this Agreement.

 



--------------------------------------------------------------------------------



 



          (ii) During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote such attention and time during normal business hours to the business
and affairs of the Company as are necessary for the performance of his duties
hereunder. During the Employment Period it shall not be a violation of this
Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) fulfill limited teaching, speaking and writing
engagements or (C) manage his personal investments, so long as such activities
do not significantly interfere with the performance of the Executive’s
responsibilities as an employee and officer of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company; provided that no such activity that violates
any written non-competition agreement between the parties shall be permitted.
     (b) Compensation.
          (i) Base Salary. During the Employment Period, the Executive shall
receive a base salary (the “Base Salary”) of $298,500 per annum. The Base Salary
shall be paid by the Partnership at such intervals as the Partnership pays
executive salaries generally. The Executive shall provide services to the REIT
as described in this Agreement for no additional salary. During the Employment
Period, the Base Salary then in effect shall be increased, effective on January
1st of each calendar year, beginning on January 1, 2008, for increases in the
cost of living based on inflation as measured by the federal Consumer Price
Index for All Urban Consumers (“CPI”). To determine the adjusted Base Salary
using the CPI, the Base Salary shall be multiplied by a fraction, the numerator
of which shall be the CPI published for the December of the year immediately
preceding the date of the Base Salary adjustment (the “First Adjustment Year”),
and the denominator of which shall be the CPI published for the December of the
year immediately preceding the First Adjustment Year. Any increase in Base
Salary shall not serve to limit or reduce any other obligation to the Executive
under this Agreement. The Base Salary shall not be reduced after any such
increase and the term “Base Salary” as utilized in this Agreement shall refer to
Base Salary as so increased from time to time. The Base Salary may be reviewed
annually by the REIT’s Board of Directors, or the Compensation Committee
thereof, and may be increased beyond the cost-of-living adjustment in the
discretion of the REIT’s Board of Directors, or the Compensation Committee
thereof.
          (ii) Annual Bonus. In addition to the Base Salary, the Executive shall
be eligible to earn, for each fiscal year of the Company ending during the
Employment Period, an annual cash performance bonus (an “Annual Bonus”) under
the Company’s bonus plan or plans applicable to senior executives. The
Executive’s Annual Bonus shall be at least 50% of his Base Salary actually paid
for such year under this Agreement and the Prior Agreement. The Executive’s
actual Annual Bonus may be up to 150% of the Base Salary actually paid for such
year under this Agreement and the Prior Agreement, determined on the basis of
the Executive’s and/or the Company’s attainment of objective

-2-



--------------------------------------------------------------------------------



 



financial or other operating criteria established by the REIT’s Board of
Directors, or the Compensation Committee thereof in accordance with the terms
and conditions of such bonus plan(s). The Annual Bonus shall be paid to the
Executive by the Partnership within seventy-five (75) days following the end of
each fiscal year. If the Executive’s Annual Bonus in any year is materially less
than 50% of his Base Salary, that shall constitute a material breach of this
Agreement.
          (iii) Incentive, Savings and Retirement Plans. During the Employment
Period, the Executive shall be entitled to participate in all other incentive
plans, practices, policies and programs, and all savings and retirement plans,
practices, policies and programs, in each case that are applicable generally to
senior executives of the Company under the terms and conditions therein as in
effect from time to time.
          (iv) Welfare Benefit Plans. During the Employment Period, the
Executive and the Executive’s eligible family members shall be eligible for
participation in the welfare benefit plans, practices, policies and programs
(including, if applicable, medical, dental, disability, employee life, group
life and accidental death insurance plans and programs) maintained by the
Company for its senior executives under the terms and conditions therein as in
effect from time to time; provided, however, that the Company shall provide the
Executive with a long-term disability policy that provides for the payment of
benefits at least equal to 60% of his Base Salary.
          (v) Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
incurred by the Executive in accordance with the policies, practices and
procedures of the Company provided to senior executives of the Company under the
terms and conditions therein as in effect from time to time.
          (vi) Fringe Benefits. During the Employment Period, the Executive
shall be entitled to such fringe benefits and perquisites as are provided by the
Company to its senior executives from time to time, in accordance with the
policies, practices and procedures of the Company, and shall receive such
additional fringe benefits and perquisites as the Company may, in its
discretion, from time-to-time provide. The Company shall also reimburse
Executive for (a) the costs of maintaining a cellular phone, and (b) the costs
of maintaining an automobile in an amount up to $750 per month.
          (vii) Vacation. During the Employment Period, the Executive shall be
entitled to three (3) weeks paid vacation.
          (viii) Term Life Insurance. In addition to any term life insurance
provided to other senior executives of the Company, the Company maintains and
shall continue to maintain a term life insurance policy in the amount of
$1,000,000 on the life of the Executive. Except as provided in Section 4 below,
the policy shall remain in effect for the Employment Period. The obligation of
the Company to purchase such policy shall be conditioned on Executive’s
successful completion of any required medical examination(s) such that the
policy can be bought at standard rates. The Executive shall, in his sole
discretion, name the beneficiaries of the policy.

-3-



--------------------------------------------------------------------------------



 



          3. Termination of Employment.
          (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death or Disability during the Employment
Period. For purposes of this Agreement, “Disability” shall mean the absence of
the Executive from the Executive’s duties with the Company on a full-time basis
for ninety (90) consecutive days or on a total of one hundred eighty (180) days
in any twelve (12) month period, in either case as a result of incapacity due to
mental or physical illness which is determined to be total and permanent by a
physician selected by the Company and reasonably acceptable to the Executive or
the Executive’s legal representative.
          (b) Cause. The Company may terminate the Executive’s employment during
the Employment Period for Cause or without Cause. For purposes of this
Agreement, “Cause” shall mean the occurrence of any one or more of the following
events unless the Executive fully corrects the circumstances constituting Cause
within thirty (30) days following the date written notice is delivered to the
Executive which specifically identifies the circumstances constituting Cause
(provided such circumstances are capable of correction):
          (i) the Executive’s willful and continued failure substantially to
perform his duties with the Company (other than any such failure resulting from
the Executive’s incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to the Executive by the REIT’s
Board of Directors, which demand specifically identifies the manner in which the
REIT’s Board of Directors believes that the Executive has not substantially
performed his duties;
          (ii) the Executive’s willful commission of an act of fraud or
dishonesty resulting in economic or financial damage to the Company;
          (iii) the Executive’s conviction of, or entry by the Executive of a
guilty or no contest plea to, the commission of a felony or a crime involving
moral turpitude;
          (iv) a willful breach by the Executive of his fiduciary duty to the
Company which results in economic or other damage to the Company; or
          (v) the Executive’s willful and material breach of the Executive’s
covenants set forth in Section 9(a) or 9(b) hereof.
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the REIT’s Board of Directors or based upon the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Company. The
cessation of employment of the Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than two-thirds of
the entire

-4-



--------------------------------------------------------------------------------



 



membership of the REIT’s Board of Directors at a meeting of the REIT’s Board of
Directors called and held for such purpose (after reasonable notice is provided
to the Executive and the Executive is given an opportunity, together with
counsel for the Executive, to be heard before the REIT’s Board of Directors),
finding that, in the good faith opinion of the Board, the Executive is guilty of
any of the conduct described in Section 3(b), and specifying the particulars
thereof in detail.
          (c) Good Reason. The Executive’s employment may be terminated by the
Executive for Good Reason or by the Executive without Good Reason. For purposes
of this Agreement, “Good Reason” shall mean the occurrence of any one or more of
the following events without the Executive’s prior written consent, unless the
Company fully corrects the circumstances constituting Good Reason within thirty
(30) days following the date written notice is delivered to the REIT’s Board of
Directors by the Executive which specifically identifies the circumstances
constituting Good Reason (provided such circumstances are capable of
correction), after:
          (i) a material diminution in Executive’s base compensation;
          (ii) a material diminution in Executive’s authority, duties or
responsibilities, including a requirement that Executive report to another
corporate officer or employee instead of reporting directly to the REIT’s Chief
Executive Officer or to the REIT’s Board of Directors;
          (iii) a material change in the geographic location at which Executive
must perform his or her duties; or
          (iv) any other action or inaction that constitutes a material breach
by the Company of its obligations to Executive under this Agreement.
          Notwithstanding the foregoing, “Good Reason” shall only exist if
Executive shall have provided the REIT’s Board of Directors with written notice
within ninety (90) days of the initial occurrence of any of the foregoing events
or conditions which specifically identifies the circumstances constituting Good
Reason (provided such circumstances are capable of correction), and the Company
fails to fully correct the circumstances constituting Good Reason within thirty
(30) days following the date such written notice is delivered to the REIT’s
Board of Directors. Executive’s termination by reason of resignation from
employment with the Company for Good Reason shall be treated as involuntary.
Executive’s resignation from employment with the Company for Good Reason must
occur within two (2) years following the initial existence of the event or
condition constituting Good Reason.
          (d) Notice of Termination. Any termination by the Company, or by the
Executive, shall be communicated by Notice of Termination to the other parties
hereto given in accordance with Section 13(c) of this Agreement. For purposes of
this Agreement, a “Notice of Termination” means a written notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than

-5-



--------------------------------------------------------------------------------



 



sixty (60) days after the giving of such notice). The failure by the Executive
or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.
          (e) Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date specified in the Notice of Termination
(which date shall not be prior to the expiration of the applicable correction
period and shall not be more than sixty (60) days after the giving of such
notice), as the case may be, (ii) if the Executive’s employment is terminated by
the Company other than for Cause or Disability, the Date of Termination shall be
the date on which the Company notifies the Executive of such termination (or
such other date specified by the Company, which date shall not be more than
sixty (60) days after the giving of such notice), (iii) if the Executive’s
employment is terminated by the Executive without Good Reason, the Date of
Termination shall be the thirtieth (30th) day after the date on which the
Executive notifies the Company of such termination, unless otherwise agreed by
the Company and the Executive, and (iv) if the Executive’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death or Disability of the Executive, as the case may be.
          4. Obligations of the Company upon Termination.
          (a) Without Cause or For Good Reason. If, during the Employment
Period, the Company shall terminate the Executive’s employment without Cause or
the Executive shall terminate his employment for Good Reason:
          (i) The Executive shall be paid the aggregate amount of
               (A) the Executive’s earned but unpaid Base Salary and accrued but
unpaid vacation pay through the Date of Termination, and any Annual Bonus
required to be paid to the Executive pursuant to Section 2(b)(ii) above for any
fiscal year of the Company that ends on or before the Date of Termination to the
extent not previously paid (the “Accrued Obligations”), and
               (B) the sum of (x) the Base Salary in effect on the Date of
Termination plus (y) the average Annual Bonus received by the Executive for the
three (3) complete fiscal years (or such lesser number of years as the Executive
has been employed by the Company) of the Company immediately prior to the Date
of Termination (such amount determined under this clause (B) payable to the
Executive, the “Severance Amount”).
               The Severance Amount shall be paid to the Executive as follows:
(A) 50% of the Severance Amount shall be paid in a single lump sum payment
within ten (10) days after the Release Effective Date (as defined below) and
(B) the remaining 50% of the Severance Amount shall be paid in a single lump sum
payment on March 1st of the year following the calendar year in which the Date
of Termination occurred; provided, however, that if the Executive’s employment
is terminated by the Company without Cause or by the Executive for Good Reason,

-6-



--------------------------------------------------------------------------------



 



in each case within one (1) year after the effective date of a Change in Control
(as defined below), then the Severance Amount shall be paid in a single lump sum
payment within ten (10) days following the Release Effective Date;
          (ii) For a period of eighteen (18) months following the Date of
Termination, the Company shall continue to provide the Executive and the
Executive’s eligible family members with group health insurance coverage at
least equal to that which would have been provided to them if the Executive’s
employment had not been terminated under the terms and conditions of the
applicable plans; provided, however, that if the Executive becomes re-employed
with another employer and is eligible to receive group health insurance coverage
under another employer’s plans, the Company’s obligations under this
Section 4(a)(ii) shall be terminated to the extent comparable coverage is
actually provided to the Executive and the Executive’s eligible family members,
and any such coverage shall be reported by the Executive to the Company;
          (iii) The Company shall pay to Executive an amount equal to the
premiums for the long-term disability and life insurance coverage described in
Sections 2(b)(iv) and 2(b)(viii) for a twelve (12) month period following the
Date of Termination, determined by reference to the premiums in effect
immediately prior to the Date of Termination, which amount shall be paid to the
Executive in a single lump sum payment within ten (10) days after the Release
Effective Date;
          (iv) For a period of eighteen (18) months following the Date of
Termination, the Company shall, at its sole expense and on an as-incurred basis,
provide the Executive with up to $15,000 towards outplacement services the scope
and provider of which shall be reasonable and consistent with industry practice
for similarly situated executives;
          (v) To the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any vested benefits and other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company and its affiliates (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”); and
          (vi) On the Date of Termination, 100% of the outstanding unvested
stock options, restricted stock and other equity awards granted to the Executive
under any of the Company’s equity incentive plans (or awards substituted
therefore covering the securities of a successor company) shall become
immediately vested and exercisable in full.
          Notwithstanding the foregoing, it shall be a condition to the
Executive’s right to receive the amounts provided for in Sections 4(a)(i)(B) and
4(a)(ii), (iii) and (iv) above that the Executive execute, deliver to the
Company and not revoke a release of claims in substantially the form attached
hereto as Exhibit A (the “Release”). Executive shall have fifty (50) days
following the Date of Termination to execute such Release. It is understood
that, in the event that Executive is at least forty (40) years old on the Date
of Termination, Executive has a certain period to consider whether to execute
such Release, and Executive may revoke such Release

-7-



--------------------------------------------------------------------------------



 



within seven (7) business days after execution. In the event Executive does not
execute such Release within the applicable period, or if Executive revokes such
Release within the subsequent seven (7) business day period, the Executive shall
not be entitled to the amounts provided for in Sections 4(a)(i)(B) and 4(a)(ii),
(iii) and (iv) above. The date on which the Executive’s Release becomes
effective and the applicable revocation period lapses shall be the “Release
Effective Date.”
          (b) For Cause or Without Good Reason. If the Executive’s employment
shall be terminated by the Company for Cause or by the Executive without Good
Reason during the Employment Period, the Company shall have no further
obligations to the Executive under this Agreement other than pursuant to
Sections 7 and 8 hereof, and the obligation to pay to the Executive the Accrued
Obligations in cash within thirty (30) days after the Date of Termination and to
provide the Other Benefits.
          (c) Death or Disability. If the Executive’s employment is terminated
by reason of the Executive’s death or Disability during the Employment Period:
          (i) The Accrued Obligations shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, in cash within thirty
(30) days of the Date of Termination;
          (ii) 100% of the Executive’s annual Base Salary, as in effect on the
Date of Termination, shall be paid to the Executive’s estate or beneficiaries or
to the Executive, as applicable, in cash within thirty (30) days following the
Date of Termination;
          (iii) For a period of twelve (12) months following the Date of
Termination, the Executive and the Executive’s eligible family members shall
continue to be provided with group health insurance coverage at least equal to
that which would have been provided to them if the Executive’s employment had
not been terminated;
          (iv) In the event the Executive’s employment is terminated by reason
of the Executive’s Disability, the Company shall pay to Executive an amount
equal to the premiums for the long-term disability and life insurance coverage
described in Sections 2(b)(iv) and 2(b)(viii) for a twelve (12) month period
following the Date of Termination, determined by reference to the premiums in
effect immediately prior to the Date of Termination, which amount shall become
payable to the Executive in a single lump sum payment within thirty (30) days
following the Date of Termination; and
          (v) The Other Benefits shall be paid or provided to the Executive on a
timely basis.
          5. Definition of Change in Control. For purposes of this Agreement,
“Change in Control” shall mean the occurrence of any of the following events:
          (a) A transaction or series of transactions (other than an offering of
Company’s common stock to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” or
related “group”

-8-



--------------------------------------------------------------------------------



 



of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Exchange Act) (other than the Company, any of its subsidiaries, an employee
benefit plan maintained by the Company or any of its subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than 50% of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; or
          (b) individuals who, as of the Effective Date, constitute the REIT’s
Board of Directors (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the REIT’s Board of Directors; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election
by the REIT’s shareholders, or nomination for election by the REIT’s Board of
Directors, was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an election
contest with respect to the election or removal of directors or other
solicitation of proxies or consents by or on behalf of a person other than the
REIT’s Board of Directors;
          (c) the consummation by the REIT (whether directly involving the REIT
or indirectly involving the REIT through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the REIT’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction
          (A) which results in the REIT’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the REIT or the
person that, as a result of the transaction, controls, directly or indirectly,
the REIT or owns, directly or indirectly, all or substantially all of the REIT’s
assets or otherwise succeeds to the business of the REIT (the REIT or such
person, the “Successor Entity”)) directly or indirectly, at least 50% of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction, and
          (B) after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (B) as beneficially owning 50% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the REIT prior
to the consummation of the transaction; or
          (d) approval by the REIT’s shareholders of a liquidation or
dissolution of the REIT.

-9-



--------------------------------------------------------------------------------



 



          6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company and for which the Executive
may qualify, nor shall anything herein limit or otherwise affect such rights as
the Executive may have under any contract or agreement with the Company. Amounts
which are vested benefits or which the Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any contract or
agreement with the Company at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.
          7. Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and except as
expressly provided, such amounts shall not be reduced whether or not the
Executive obtains other employment. The Company agrees to pay as incurred
(within 30 days following the Company’s receipt of an invoice from the
Executive), to the full extent permitted by law, all reasonable legal fees and
expenses which the Executive or his beneficiaries may reasonably incur as a
result of any contest (regardless of the outcome thereof) by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive or his beneficiaries
about the amount of any payment pursuant to this Agreement), plus in each case
interest on any delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Internal Revenue Code of 1986, as amended.
Executive shall submit invoices for legal fees and expenses no later than
January 30 of the year following the year in which such legal fees and expenses
were incurred. The preceding sentence shall not apply with respect to any such
contest if the court having jurisdiction over such contest determines that the
Executive’s claim in such contest is frivolous or maintained in bad faith. The
Company’s obligation to reimburse the Executive for reasonable legal fees and
expenses pursuant to this Section 7 shall terminate on the tenth (10th)
anniversary of the termination of the Employment Period.
          8. Certain Additional Payments by the Company.
          (a) Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any Payment
would be subject to the Excise Tax, then the Executive shall be entitled to
receive an additional payment (the “Excise Tax Gross-Up Payment”) in an amount
such that, after payment by the Executive of all taxes (and any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Excise Tax Gross-Up Payment, the Executive
retains an amount of the Excise Tax Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 8(a), if it shall be determined that the Executive is entitled to the
Excise Tax Gross-Up Payment, but that the Parachute Value of all Payments does
not exceed 110% of the Safe Harbor Amount, then no Excise Tax Gross-Up Payment
shall be made to the Executive and the amounts payable under this Agreement
shall be reduced so that

-10-



--------------------------------------------------------------------------------



 



the Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount. The reduction of the amounts payable hereunder, if applicable, shall be
made by first reducing the payments under Section 4(a)(i), unless an alternative
method of reduction is elected by the Executive, and in any event shall be made
in such a manner as to maximize the Value of all Payments actually made to the
Executive. For purposes of reducing the Payments to the Safe Harbor Amount, only
amounts payable under this Agreement (and no other Payments) shall be reduced.
If the reduction of the amount payable under this Agreement would not result in
a reduction of the Parachute Value of all Payments to the Safe Harbor Amount, no
amounts payable under the Agreement shall be reduced pursuant to this
Section 8(a). The Company’s obligation to make Excise Tax Gross-Up Payments
under this Section 8 shall not be conditioned upon the Executive’s termination
of employment.
          (b) Subject to the provisions of Section 8(c), all determinations
required to be made under this Section 8, including whether and when an Excise
Tax Gross-Up Payment is required, the amount of such Excise Tax Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by such nationally recognized accounting firm as may be selected by the
Company and reasonably acceptable to the Executive (the “Accounting Firm”);
provided, that the Accounting Firm’s determination shall be made based upon
“substantial authority” within the meaning of Section 6662 of the Code. The
Accounting Firm shall provide detailed supporting calculations both to the
Company and the Executive within fifteen (15) business days of the receipt of
notice from the Executive that there has been a Payment or such earlier time as
is requested by the Company. All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Excise Tax Gross-Up Payment, as determined
pursuant to this Section 8, shall be paid by the Company to the Executive within
five (5) days of the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive, unless the Company obtains an opinion of outside legal counsel, based
upon at least “substantial authority” within the meaning of Section 6662 of the
Code, reaching a different determination, in which event such legal opinion
shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Excise Tax Gross-Up Payments that will not have been made by the Company should
have been made (the “Underpayment”), consistent with the calculations required
to be made hereunder. In the event the Company exhausts its remedies pursuant to
Section 8(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.
          (c) The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Excise Tax Gross-Up Payment. Such notification shall be given
as soon as practicable, but no later than ten (10) business days after the
Executive is informed in writing of such claim. The Executive shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid. The Executive shall not pay such claim prior to the
expiration of the thirty (30) day period following the date on which the
Executive gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to

-11-



--------------------------------------------------------------------------------



 



such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:
          (i) give the Company any information reasonably requested by the
Company relating to such claim,
          (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
          (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and
          (iv) permit the Company to participate in any proceedings relating to
such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 8(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties) imposed with respect to such
advance or with respect to any imputed income in connection with such advance;
and provided, further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which the Excise Tax Gross-Up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.
          (d) If, after the receipt by the Executive of an Excise Tax Gross-Up
Payment or an amount advanced by the Company pursuant to Section 8(c), the
Executive becomes entitled to receive any refund with respect to the Excise Tax
to which such Excise Tax Gross-Up Payment relates or with respect to such claim,
the Executive shall (subject to the Company’s complying with the requirements of
Section 8(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant

-12-



--------------------------------------------------------------------------------



 



to Section 8(c), a determination is made that the Executive shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of thirty (30) days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Excise Tax
Gross-Up Payment required to be paid.
          (e) Notwithstanding any other provision of this Section 8, the Company
may, in its sole discretion, withhold and pay over to the Internal Revenue
Service or any other applicable taxing authority, for the benefit of the
Executive, all or any portion of any Excise Tax Gross-Up Payment, and the
Executive hereby consents to such withholding.
          (f) Any other liability for unpaid or unwithheld Excise Taxes shall be
borne exclusively by the Company, in accordance with Section 3403 of the Code.
The foregoing sentence shall not in any manner relieve the Company of any of its
obligations under this Employment Agreement.
          (g) Definitions. The following terms shall have the following meanings
for purposes of this Section 8:
          (i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of
the Code, together with any interest or penalties imposed with respect to such
excise tax.
          (ii) “Parachute Value” of a Payment shall mean the present value as of
the date of the change of control for purposes of Section 280G of the Code of
the portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.
          (iii) A “Payment” shall mean any payment or distribution in the nature
of compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.
          (iv) The “Safe Harbor Amount” shall mean 2.99 times the Executive’s
“base amount,” within the meaning of Section 280G(b)(3) of the Code.
          (v) “Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code.
          (h) Any Excise Tax Gross-Up Payment and any payment of any income or
other taxes and any related interest and penalties to be paid by the Company
under this Section 8 shall be made by the end of the Executive’s taxable year
next following the Executive’s taxable year in which the Executive remits the
related taxes.

-13-



--------------------------------------------------------------------------------



 



          9. Confidential Information and Non-Solicitation.
          (a) The Executive shall hold in a fiduciary capacity for the benefit
of the Company all secret or confidential information, knowledge or data
relating to the REIT, the Operating Partnership and their respective
subsidiaries and affiliates (collectively, the “REIT Group”), and each of their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company and which shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it; provided, that if the Executive
receives actual notice that the Executive is or may be required by law or legal
process to communicate or divulge any such information, knowledge or data, the
Executive shall promptly so notify the Company.
          (b) While employed by the Company and, during any period following the
Date of Termination during which the Executive is receiving payments from the
Company, the Executive shall not directly or indirectly solicit, induce, or
encourage any employee, consultant, agent, customer, vendor, or other parties
doing business with any member of the REIT Group to terminate their employment,
agency, or other relationship with the REIT Group or such member or to render
services for or transfer their business from the REIT Group or such member and
the Executive shall not initiate discussion with any such person for any such
purpose or authorize or knowingly cooperate with the taking of any such actions
by any other individual or entity.
          (c) In no event shall an asserted violation of the provisions of this
Section 9 constitute a basis for deferring or withholding any amounts otherwise
payable to the Executive under this Agreement. However, in recognition of the
facts that irreparable injury will result to the Company in the event of a
breach by the Executive of his obligations under Sections 9(a) and (b) of this
Agreement, that monetary damages for such breach would not be readily
calculable, and that the Company would not have an adequate remedy at law
therefor, the Executive acknowledges, consents and agrees that in the event of
such breach, or the threat thereof, the Company shall be entitled, in addition
to any other legal remedies and damages available, to specific performance
thereof and to temporary and permanent injunctive relief (without the necessity
of posting a bond) to restrain the violation or threatened violation of such
obligations by the Executive.
          (d) This Section 9 shall survive termination of the Employment Period
or any expiration or termination of this Agreement.
          10. Successors.
          (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

-14-



--------------------------------------------------------------------------------



 



          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
          (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
          11. Payment of Financial Obligations. The payment or provision to the
Executive by the Company of any remuneration, benefits or other financial
obligations pursuant to this Agreement shall be allocated to the Operating
Partnership, the REIT and, if applicable, any subsidiary and/or affiliate
thereof in accordance with any agreements to such effect by and between the REIT
and the Operating Partnership, as in effect from time to time.
          12. Indemnification. The Company and the Executive have entered into
an Indemnification Agreement substantially in the form filed as Exhibit 10.4 to
the Company’s Registration Statement on Form S-11.
          13. Miscellaneous.
          (a) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
          (b) Arbitration. Except as set forth in Section 9(c) above, any
disagreement, dispute, controversy or claim arising out of or relating to this
Agreement or the interpretation of this Agreement or any arrangements relating
to this Agreement or contemplated in this Agreement or the breach, termination
or invalidity thereof shall be settled by final and binding arbitration
administered by JAMS/Endispute in San Diego, California in accordance with the
then existing JAMS/Endispute Arbitration Rules and Procedures for Employment
Disputes. In the event of such an arbitration proceeding, the Executive and the
Company shall select a mutually acceptable neutral arbitrator from among the
JAMS/Endispute panel of arbitrators. In the event the Executive and the Company
cannot agree on an arbitrator, the Administrator of JAMS/Endispute will appoint
an arbitrator. Neither the Executive nor the Company nor the arbitrator shall
disclose the existence, content, or results of any arbitration hereunder without
the prior written consent of all parties. Except as provided herein, the Federal
Arbitration Act shall govern the interpretation, enforcement and all
proceedings. The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the state of California, or federal law, or both, as
applicable, and the arbitrator is without jurisdiction to apply any different
substantive law. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator shall render an award and a written, reasoned opinion in support
thereof. Judgment upon the award may be entered in any court having

-15-



--------------------------------------------------------------------------------



 



jurisdiction thereof. The Company will pay the direct costs and expenses of the
arbitration. The Executive and the Company shall be responsible for their
respective attorneys’ fees incurred in connection with enforcing this Agreement;
provided, however, the Executive and the Company agree that, except as may be
prohibited by law, the arbitrator may, in his or her discretion, award
reasonable attorneys’ fees to the prevailing party. This Section 13(b) shall not
apply to the Company’s right to enforce the Executive’s obligations under
Section 9 to the extent the Company is entitled to seek specific performance
thereunder.
          (c) Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
          If to the Executive: at the Executive’s most recent address on the
records of the Company,
If to the REIT or the Operating Partnership:
BioMed Realty Trust, Inc.
BioMed Realty, L.P.
17140 Bernardo Center Drive
Suite 222
San Diego, California 92128
with a copy to:
Craig M. Garner, Esq.
Latham & Watkins LLP
12636 High Bluff Drive
Suite 400
San Diego, California 92130
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          (d) Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the
contrary, if the Company determines, in its good faith judgment, that any
transfer or deemed transfer of funds hereunder is likely to be construed as a
personal loan prohibited by Section 13(k) of the Exchange Act and the rules and
regulations promulgated thereunder, then such transfer or deemed transfer shall
not be made to the extent necessary or appropriate so as not to violate the
Exchange Act and the rules and regulations promulgated thereunder.
          (e) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
          (f) Withholding. The Company may withhold from any amounts payable
under this Agreement such Federal, state, local or foreign taxes as shall be
required to be

-16-



--------------------------------------------------------------------------------



 



withheld pursuant to any applicable law or regulation. In addition,
notwithstanding any other provision of this Agreement, the Company may, in its
sole discretion, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of the Executive, all or any
portion of any Excise Tax Gross-Up Payment, and the Executive hereby consents to
such withholding.
          (g) No Waiver. The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) of this Agreement, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.
          (h) Survival. Provisions of this Agreement shall survive any
termination of the Employment Period if so provided herein or if necessary or
desirable to fully accomplish the purposes of such provision, including, without
limitation, the Executive’s obligations under Section 9 hereof. The obligation
of the Company to make payments to or on behalf of the Executive under Section 4
or 5 hereof is expressly conditioned upon the Executive’s continued full
performance of his obligations under Section 9 hereof. The Executive recognizes
that, except as expressly provided in Section 4 or 5, no compensation is earned
after termination of the Employment Period.
          (i) Entire Agreement. As of the Effective Date, this Agreement,
together with any restricted stock agreements or other equity award agreements
between the parties, constitutes the final, complete and exclusive agreement
between the Executive and the Company with respect to the subject matter hereof
and replaces and supersedes any and all other agreements, offers or promises,
whether oral or written, made to you by any member of the REIT Group or any
entity (a “Predecessor Employer”), or representative thereof, whose business or
assets any member of the REIT Group succeeded to in connection with the initial
public offering of the common stock of the REIT or the transactions related
thereto, including, without limitation, the Prior Agreement. The Executive
agrees that any such agreement, offer or promise between the Executive and a
Predecessor Employer (or any representative thereof) is hereby terminated and
will be of no further force or effect, and the Executive acknowledges and agrees
that upon his execution of this Agreement, he will have no right or interest in
or with respect to any such agreement, offer or promise.
          (j) Counterparts. This Agreement may be executed simultaneously in two
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.
          (k) Section 409A of the Code.
          (i) This Agreement is not intended to provide for any deferral of
compensation subject to Section 409A of the Code, and, accordingly, the
severance payments payable under Section 4(a)(i)(B), 4(a)(iii), 4(c)(ii) and
4(c)(iv) shall be paid no later than the later of: (a) the fifteenth (15th) day
of the third month following the Executive’s first taxable year in which such
severance benefit is no longer subject to a substantial risk of forfeiture, and
(b) the fifteenth (15th) day of the third month following

-17-



--------------------------------------------------------------------------------



 



the first taxable year of the Company in which such severance benefit is no
longer subject to substantial risk of forfeiture, as determined in accordance
with Section 409A of the Code and any regulations of the United States
Department of the Treasury (“Treasury Regulations”) and other guidance issued
thereunder. To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Treasury Regulations and other
interpretive guidance issued thereunder.
          (ii) Notwithstanding anything to the contrary in this Agreement, if at
the time of the Executive’s termination of employment with the Company the
Executive is a “specified employee” as defined in Section 409A of the Code, as
determined by the Company in accordance with Section 409A of the Code, to the
extent that the payments or benefits under this Agreement are subject to
Section 409A of the Code and the delayed payment or distribution of all or any
portion of such amounts to which the Executive is entitled under this Agreement
is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, then such portion shall be paid or
distributed to the Executive during the thirty (30) day period commencing on the
earlier of (a) the date that is six (6) months following the Executive’s
termination of employment with the Company, (b) the date of the Executive’s
death, or (c) the earliest date as is permitted under Section 409A of the Code.
          (iii) As provided in Internal Revenue Notice 2006-79, notwithstanding
any other provision of this Agreement, with respect to an election or amendment
to change a time and form of payment under this Agreement made on or after
January 1, 2007 and on or before December 31, 2007, the election or amendment
may apply only to amounts that would not otherwise be payable in 2007 and may
not cause an amount to be paid in 2007 that would not otherwise be payable in
2007.
[SIGNATURE PAGE FOLLOWS]

-18-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s
hand and, pursuant to the authorization from the REIT’s Board of Directors, the
Company has caused these presents to be executed in its name on its behalf, all
as of the day and year first above written.

            BIOMED REALTY TRUST, INC.
      By:   /s/ Alan D. Gold         Name:   Alan D. Gold        Title:   Chief
Executive Officer     

            BIOMED REALTY, L.P.
      By:   BioMed Realty Trust, Inc., its general partner                 By:  
/s/ Alan D. Gold         Name:   Alan D. Gold         Title:   Chief Executive
Officer          EXECUTIVE
      /s/ Matthew G. McDevitt       Matthew G. McDevitt           

 



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL RELEASE
          For a valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the undersigned does hereby release and forever discharge
the “Releasees” hereunder, consisting of BioMed Realty Trust, Inc., BioMed
Realty, L.P., and each of their partners, subsidiaries, associates, affiliates,
successors, heirs, assigns, agents, directors, officers, employees,
representatives, lawyers, insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys’ fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent (hereinafter called “Claims”), which the undersigned now has
or may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof.  The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination of employment of the undersigned by the Releasees,
or any of them; any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on Releasee’s
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act.
          THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL
AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:
     “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
          IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990,
THE UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:
     (A) HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
RELEASE;
     (B) HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT;
AND

 



--------------------------------------------------------------------------------



 



     (C) HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS
RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD.
          The undersigned represents and warrants that there has been no
assignment or other transfer of any interest in any Claim which he may have
against Releasees, or any of them, and the undersigned agrees to indemnify and
hold Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer.  It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.
          The undersigned agrees that if he hereafter commences any suit arising
out of, based upon, or relating to any of the Claims released hereunder or in
any manner asserts against Releasees, or any of them, any of the Claims released
hereunder, then the undersigned agrees to pay to Releasees, and each of them, in
addition to any other damages caused to Releasees thereby, all attorneys’ fees
incurred by Releasees in defending or otherwise responding to said suit or
Claim.
          The undersigned further understands and agrees that neither the
payment of any sum of money nor the execution of this Release shall constitute
or be construed as an admission of any liability whatsoever by the Releasees, or
any of them, who have consistently taken the position that they have no
liability whatsoever to the undersigned.
          IN WITNESS WHEREOF, the undersigned has executed this Release this
                     day of                     ,                     .
                                       & nbsp;                    
Matthew G. McDevitt

 